ACCEPTED
                                                                              06-15-00037-cr
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                        5/6/2015 10:52:54 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK

               ORAL ARGUMENT REQUESTED

                  CAUSE NO. 06-15-00037-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  5/6/2015 10:52:54 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                THE STATE OF TEXAS, Appellant

                               V.

                 ERICA LYNN FULLER, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
TRIAL COURT NO. 25545; HONORABLE ERIC CLIFFORD, JUDGE
____________________________________________________________

  APPELLANT’S (STATE’S) MOTION TO
   EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                  ORAL ARGUMENT REQUESTED

                      CAUSE NO. 06-15-00037-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                   THE STATE OF TEXAS, Appellant

                                   V.

                 ERICA LYNN FULLER, Appellee
____________________________________________________________

     ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
  TRIAL COURT NO. 25545; HONORABLE ERIC CLIFFORD, JUDGE
____________________________________________________________

  APPELLANT’S (STATE’S) MOTION TO
   EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

                                    2
for an extension of time in which to file the Appellant’s (State’s) Brief upon

good cause shown below.

                                      I.

       On or about April 6, 2015, the official court reporter filed the

Reporter’s Record in the above-styled and numbered cause. The appellant’s

brief is, therefore, due on or before Wednesday, May 6, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 25545.

       Previously, this Court denied the State’s petition for writ of mandamus

in an original proceeding that was brought in this Court earlier this year.

See In re The State of Texas, No. 06-15-00018-CR (Tex. App.--Texarkana

February 11, 2015, orig. proceeding) (mem. op., not designated for

publication).

                                     III.

       The present deadline for filing the appellant’s (State’s) brief is

Wednesday, May 6, 2015. Since the filing of the Reporter’s Record on

April 6, 2015, counsel for appellant (State) was preparing the brief in cause


                                      3
number 06-14-00172-CR styled Gerald Mac Lowrey v. The State of Texas in

the Sixth Court of Appeals at Texarkana. That brief was due to be filed on

the same day as the appellant’s brief in the above-styled and numbered

cause.

         In addition to the brief in the Lowrey appeal, counsel for the appellee

(State) had criminal dockets, including a jury-trial setting beginning on

Monday, April 6th, in cause number 25827 styled The State of Texas v. Stacy

Littlejohn in the 6th District Court of Lamar County, which required several

days getting ready for the jury trial that started on April 9, 2015. In addition

to that jury trial, counsel for the appellee (State) had a grand jury scheduled

for April 9th. Finally, counsel for the appellee (State) had a revocation

hearing set for April 15th in cause number 25684 styled The State of Texas v.

Zachary Patridge in the 6th District Court of Lamar County. On April 20th,

counsel for the appellant (State) had a docket for motions to revoke and plea

bargains. On April 21st, counsel for the appellant (State) had arraignments

and pre-trial docket.      On April 22nd, counsel for the appellant (State)

selected a jury in cause numbers 25636, 25637 styled The State of Texas v.

Glenn Rundles in the Sixth Judicial District Court of Appeals of Lamar

County. On April 23rd, counsel for the appellant (State) had a plea hearing

as a special prosecutor in Hopkins County. Then beginning on May 4th,


                                        4
counsel for the appellant (State) had to get ready for a jury trial in The State

of Texas v. Eusebio Delarosa, which was eventually resolved by a plea

bargain. On May 5th, counsel for the appellant (State) began the jury trial in

the Rundles case, which was mentioned above.

      Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Monday, June 8, 2015, the State will

have sufficient time for completion with the time as extended.

                                      V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties.    Appellee requests that an extension of time until

Monday, June 8, 2015 be granted for the filing of Appellee’s Brief, or until

such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Monday, June 8, 2015, or until such time as this Court


                                       5
deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)

                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS

                              VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing
      Motion to Extend Time to File Appellant’s Brief and the facts
      and allegations contained are known to me and they are true
      and correct to the best of my knowledge.


                                        _____________________________
                                        Gary D. Young



                                       6
     SUBSCRIBED AND SWORN TO BEFORE ME on the 6th day of
May, 2015, to certify which witness my hand and official seal.


                               _________________________________
                               Notary Public, State of Texas

                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellant’s (State’s) Motion to Extend Time for Filing Brief

has been served on the 6th day of May, 2015 upon the following:

      James R. Rodgers
      The Moore Law Firm, L.L.P.
      100 North Main Street
      Paris, TX 75460-4222


                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     7